DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Restriction/Election
Applicant's election with traverse of Species 1 in the reply filed on 02 April 2021 is acknowledged.  The traversal is on the ground(s) that: (a) Applicant asserts there is significant overlapping subject matter such that a significant portion of the search fields for the two Species would be the same and (b) Applicant alleges that the restriction was based solely on whether the effusion cooling affects a fuel nozzle cap or a transition duct.  This is not found persuasive because there are significant structural details of the fuel nozzle cap and the transition duct claimed. The claims are not merely drawn to effusion cooling, which is merely functionally applied to the fuel nozzle cap and transition duct; but rather two divergent structures that happen to share a similar element. Because of the way the classification scheme is organized, these structural differences result in significantly different search strategies for each species.
The requirement is still deemed proper and is therefore made FINAL.
Claims 12 and 19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Species 2, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 02 April 2021. 

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “212” has been used to designate both hot gas path in Fig 5 and a coordinate system in Figs 6-7.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: “300” in Fig 5.  
The drawings are objected to because of the following: 
“204” in Fig 4 appears to have an erroneous leader line to a fuel nozzle, when 204 is meant to be the HGP surface
“202” appears to be in error for --220-- in Fig 9
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 2-3, 14, and 15 objected to because of the following informalities:  
Claims 2 and 14: “a source of pressurized coolant” does not clearly communicate that the pressurized coolant is the same as the coolant previously claimed in claim 1.
Claim 3 and 15: “includes a plurality of effusion cooling elements” believed to be in error for --includes a plurality of the effusion cooling elements-- 
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding Claim 4, the recitation(s) “the coolant delivery passage in the body is configured to deliver the coolant to the coolant swirling chamber of more than one of the plurality of effusion cooling elements” renders the claim indefinite because each cooling element comprises a coolant delivery passage according to claim 1, thus it is unclear which of the previously claimed coolant delivery passages is being referred to, or whether a new and different coolant delivery passage is being used. It is further unclear whether the coolant swirling chambers of the more than one of the plurality of effusion cooling elements then comprise two or more coolant delivery passage(s), or whether a single coolant delivery passage is being shared by all the corresponding chambers and elements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 8, and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cunha 9939154.
claim 1, Cunha teaches a hot gas path (HGP) component (combustor 116), comprising: 
a body (133 with 131 or 133 with 132) including a hot gas path (HGP) surface (170) exposed to a hot gas path (136); and 
an effusion cooling element in the body (including at least 131 or 132, 133, 155, 156, 157, 158, 154, 152), the effusion cooling element including: 
a coolant swirling chamber (154 of 152 as defined by at least 155, 156, 157, 158) embedded within the body (Figs 3-4), 
a coolant delivery passage (148) in the body configured to deliver a coolant (air) to the coolant swirling chamber (Figs 3-4), 
the coolant swirling chamber imparting a centrifugal force to the coolant (turning the flow by its geometry; Fig 4), and 
an effusion opening (153) in the HGP surface and in fluid communication with the coolant swirling chamber (Fig 4), the effusion opening having a smaller width than the coolant swirling chamber (Fig 4).
Regarding claim 2, Cunha teaches all the limitations of the claimed invention as discussed above. Cunha further teaches the coolant delivery passage is in fluid communication with a source of pressurized coolant (air 142 being a component of air 112 pressurized by upstream compressor(s) 102, 103, 105).
Regarding claim 8, Cunha teaches all the limitations of the claimed invention as discussed above. Cunha further teaches the body includes a first member (131 or 132) including the coolant delivery passage and the coolant swirling chamber (133 defining at least the holes 148 and a portion of the swirling chamber; Fig 4), and a second member (131 or 132) for mating coupling to the first member (Figs 3-4), the second member including the effusion opening and the HGP surface (153 and 170; Fig 4).
	Regarding claim 13, Cunha teaches all the limitations of the claimed invention as discussed above. Cunha further teaches the HGP surface faces in a flow direction of the hot gas path (the surface 170 facing, i.e. parallel with, the flow direction of the hot gas path; Figs 3-4).

Claim(s) 1-8, 10-11, 13-16, 18, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Singh 20170356652.
claim 1, Singh teaches a hot gas path (HGP) component (at least a portion of a combustor 100), comprising: 
a body (cap assembly 110 with effusion plate assembly 130, 320, and/or 410) including a hot gas path (HGP) surface (90, 170, 350, 450 having a surface facing the combustion zone) exposed to a hot gas path (80); and 
an effusion cooling element (any of 320, 410) in the body, the effusion cooling element including: 
a coolant swirling chamber (either space between 330 and 350, space between 420 and 450, or 510) embedded within the body, 
a coolant delivery passage (340, 440, or 500) in the body configured to deliver a coolant (compressed air 20) to the coolant swirling chamber (Figs 11-17), 
the coolant swirling chamber imparting a centrifugal force to the coolant (geometry of the chamber(s) including 380, 390, and 480 turning/swirling the coolant), and 
an effusion opening (360, 520), in the HGP surface and in fluid communication with the coolant swirling chamber (Figs 11-17), the effusion opening having a smaller width than the coolant swirling chamber (space between 330 and 350 being much larger than any dimension of holes 360; width of 480 from 450 to 420 being larger than any dimension of holes 520; see also [0044] teaching “Any number of the hot plate fins 480 may be used herein in any suitable size, shape, or configuration. Other suitable shapes, sizes, and configurations may be used herein. Hot plate fins 480 of differing sizes, shapes, and configurations may be used herein together on the same hot plate 450. Other components and other configurations may be used herein”).
Regarding claim 14, Singh teaches a gas turbine (GT) system (10), comprising: 
a compressor (25); 
a combustion section (25; [0027]) including a plurality of combustors for creating a flow of hot gasses (35) that travels along a hot gas path (the path flowing the hot gasses is by definition a hot gas path); 
a turbine section (40) downstream of the combustion section, the turbine section receiving the flow of hot gasses (Fig 1); 
a hot gas path (HGP) component (at least a portion of a combustor 100) including

an effusion cooling element (any of 320, 410) in the body of the HGP component, the effusion cooling element including: 
a coolant swirling chamber (either space between 330 and 350, space between 420 and 450, or 510) embedded within the body, 
a coolant delivery passage (340, 440, or 500) in the body configured to deliver a coolant (compressed air 20) to the coolant swirling chamber (Figs 11-17), 
wherein the coolant delivery passage is in fluid communication with a source of pressurized coolant (air 20 pressurized by compressor 15), and the coolant swirling chamber imparting a centrifugal force to the coolant (geometry of the chamber(s) including 380, 390, and 480 turning/swirling the coolant), and 
an effusion opening (360, 520), in the HGP surface and in fluid communication with the coolant swirling chamber (Figs 11-17), the effusion opening having a smaller width than the coolant swirling chamber (space between 330 and 350 being much larger than any dimension of holes 360; width of 480 from 450 to 420 being larger than any dimension of holes 520; see also [0044] teaching “Any number of the hot plate fins 480 may be used herein in any suitable size, shape, or configuration. Other suitable shapes, sizes, and configurations may be used herein. Hot plate fins 480 of differing sizes, shapes, and configurations may be used herein together on the same hot plate 450. Other components and other configurations may be used herein”), 
wherein the coolant exits the effusion opening over substantially all of 360deg about the effusion opening, creating a coolant film on the HGP surface (Figs 14 and 17).
	Regarding claim 2, Singh teaches all the limitations of the claimed invention as discussed above. Singh further teaches the coolant delivery passage is in fluid communication with a source of pressurized coolant (air 20 being compressed by 15).
Regarding claims 3 and 15, Singh teaches all the limitations of the claimed invention as discussed above. Singh further teaches the body includes a cap assembly plate (130, 320, 410 with 140, 170, 330, 
the effusion cooling element includes a plurality of effusion cooling elements (in the embodiments of Figs 15-17), wherein the effusion openings of the plurality of effusion cooling elements are interposed between the plurality of fuel nozzles (Fig 15).
	Regarding claim 4, Singh teaches all the limitations of the claimed invention as discussed above. Singh further teaches the coolant delivery passage (440) in the body is configured to deliver the coolant to the coolant swirling chamber of more than one of the plurality of effusion cooling elements (air 20 entering 440 can be divided into a plurality of the chambers; Figs 15-17).
Regarding claim 5, Singh teaches all the limitations of the claimed invention as discussed above. Singh further teaches the coolant exits the effusion opening over substantially all of 360degrees about the effusion opening, creating a coolant film on the HGP surface (Figs 14 and 17).
	Regarding claim 6, Singh teaches all the limitations of the claimed invention as discussed above. Singh further teaches the effusion opening includes a rounded mating surface with the HGP surface (Figs 12, 14, and 17).
Regarding claims 7 and 16, Singh teaches all the limitations of the claimed invention as discussed above. Singh further teaches the coolant swirling chamber has a rounded cross-section (Fig 16), and wherein the coolant delivery passage (500) in the body delivers the coolant to an interior of the coolant swirling chamber at a tangent to the rounded cross-section of the coolant swirling chamber such that the coolant swirls around the interior prior to exiting the effusion opening (Figs 16-17).
Regarding claim 8, Singh teaches all the limitations of the claimed invention as discussed above. Singh further teaches the body includes a first member (330, 420, 480) including the coolant delivery passage and the coolant swirling chamber (330 comprising 340 and defining the space between 330 and 350; 420 comprising 440 and defining the space between 420 and 450, and 480 defining 500 and 510), and a second member (350, 450) for mating coupling to the first member, the second member including the effusion opening and the HGP surface (Figs 2-6, 11-12 and 15).
claims 10 and 18, Singh teaches all the limitations of the claimed invention as discussed above. Singh further teaches the body and the effusion cooling element are additively manufactured as a unitary part ([0042]).
Regarding claim 11, Singh teaches all the limitations of the claimed invention as discussed above. Singh further teaches the coolant swirling chamber has a substantially circular cross-section (Figs 16-17), and the coolant delivery passage (500) delivers the coolant to the coolant swirling chamber at a first circumferential location of the coolant swirling chamber and at a second circumferential location of the coolant swirling chamber, wherein the second circumferential location is diametrically opposed to the first circumferential location (Fig 16).
Regarding claims 13 and 20, Singh teaches all the limitations of the claimed invention as discussed above. Singh further teaches the HGP surface faces in a flow direction of the hot gas path (Figs 2-6).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Singh in view of Edwards 20100263386.
Regarding claim 9, Singh teaches all the limitations of the claimed invention as discussed above. Singh further teaches the first member includes a metal. 
Singh does not teach the second member includes a ceramic pre-sintered preform (PSP) plate.
However, Edwards teaches a combustor cap assembly (36; Fig 8) with a first upstream plate member (102) and a second downstream plate member (50), the second member being ceramic ([0027]). 

Singh in view of Edwards does not specifically mention the second ceramic plate member being a pre-sintered preform (PSP).
	However, the term “pre-sintered preform” (PSP) refers to the method of making the ceramic member and the recitation is considered a product-by-process limitation. MPEP2113(I) provides that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself (in this case the ceramic second plate member). The patentability of a product does not depend on its method of production (in this case pre-sintered preforming). If the product in the product-by-process claim is the same as or obvious from a product of the prior art (as discussed above in the claim mapping above to Singh in view of Edwards), the claim is unpatentable even though the prior product was made by a different process.
Regarding claim 17, Singh teaches all the limitations of the claimed invention as discussed above. Singh further teaches the body includes a first metal member (330, 420, 480; [0042]) including the coolant delivery passage and the coolant swirling chamber (330 comprising 340 and defining the space between 330 and 350; 420 comprising 440 and defining the space between 420 and 450, and 480 defining 500 and 510), and a second plate member (350, 450) for mating coupling to the first member, the second plate member including the effusion opening and the HGP surface (Figs 2-6, 11-12 and 15).
Singh further teaches the body is a combustor cap assembly (Figs 2-6)
Singh does not teach the second member being a ceramic pre-sintered preform (PSP).
However, Edwards teaches a combustor cap assembly (36; Fig 8) with a first upstream plate member (102) and a second downstream plate member (50), the second member being ceramic ([0027]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the second plate member of Singh from ceramic, because Edwards teaches 
Singh in view of Edwards does not specifically mention the second ceramic plate member being a pre-sintered preform (PSP).
	However, the term “pre-sintered preform” (PSP) refers to the method of making the ceramic member and the recitation is considered a product-by-process limitation. MPEP2113(I) provides that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself (in this case the ceramic second plate member). The patentability of a product does not depend on its method of production (in this case pre-sintered preforming). If the product in the product-by-process claim is the same as or obvious from a product of the prior art (as discussed above in the claim mapping above to Singh in view of Edwards), the claim is unpatentable even though the prior product was made by a different process.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE SEBASCO CHENG whose telephone number is (469)295-9153.  The examiner can normally be reached on 0700-1500 Central.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on 5712724828.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through 





/STEPHANIE SEBASCO CHENG/Examiner, Art Unit 3741